IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 56 WM 2016
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
SEAN JOSEPH GRAHAM,                        :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Application for Leave of Court to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.